Citation Nr: 1021662	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-29 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2007 and November 2008 for 
further development.  

The Veteran presented testimony at a Board hearing in 
September 2009.  A transcript of the hearing is associated 
with the Veteran's claims folder. 


FINDING OF FACT

The Veteran did not serve in combat and his claimed stressors 
have not been corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303. 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated October 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the Board notes that the RO provided 
the Veteran with a January 2007 correspondence that fully 
complied with Dingess.  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
psychiatric examinations in February 1998 and February 2008, 
obtained medical opinions as to the etiology and severity of 
the disability, and afforded the appellant the opportunity to 
give testimony before the Board.  Appropriate attempts have 
been made to corroborate the Veteran's claimed stressors.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

The Board notes that there is no evidence in the record that 
the Veteran served in combat.  The Board recognizes that the 
Veteran received the National Defense Service Medal and the 
Overseas Service Ribbon associated with Kuwait Liberation in 
Southwest Asia.  However, these do not provide evidence of 
combat service.  Personnel records also fail to reflect that 
the Veteran participated in combat.

As it is not shown that the Veteran engaged in combat, his 
unsupported assertions of a service stressor are not 
sufficient to establish the occurrence of such events. 
Rather, his alleged service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996). 
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

At the Veteran's September 2006 Board hearing, he testified 
that his PTSD is the result of being subjected to numerous 
bombings while stationed in the Persian Gulf during Operation 
Desert Storm and Desert Shield between roughly November 1990 
and April 1991.  He said that he would see dead bodies all 
over the place.  He testified that he was stationed with 
Charlie Company, 26th Signal, 93rd Signal Brigade.  He stated 
that he was stationed right in the middle of combat and that 
he was subjected to extensive bombing from December 1990 to 
January 1991.  He testified that he didn't receive medical 
treatment at that time, or until May 2003.  He reported that 
he was diagnosed with PTSD at the VA hospital in Atlanta; and 
that he is still receiving VA treatment for PTSD.    

Pursuant to a Board Remand, the RO attempted to verify the 
Veteran's stressors via the U.S. Army and Joint Services 
Records Research Center (JSRRC).  In March 2010, the JSRRC 
reported that the main base camp of Company C, 26th Signal 
Battalion was located approximately 30 miles southeast of 
Hafir Al Batin.  Company C also crossed into Iraq in support 
of the 1st Armor Division.  However, "the history did not 
document that elements of Company C was subjected to enemy 
attacks."  The JSRRC also researched the After Action 
Reports (AAR) submitted by the 1st Armor Division.  The 
reports documented that the division was subjected to enemy 
attacks; however it "did not document that Company C, 26th 
Signal Battalion themselves were subjected to enemy 
attacks."  The JSRRC reported that Hafir Al Batin was 
subjected to an Iraqi SCUD missile attack.  

The Board finds that the Veteran's lone verifiable stressor 
(being subjected to bombings) was not verified by JSRRC.  The 
Veteran's representative has noted that the Veteran stationed 
was approximately 30 miles away from Hafir Al Batin; that 
SCUD missiles have a range of between 180 and 800 kilometers; 
and that it is difficult to predict the point of impact.  It 
is argued that "it is certainly logical to conclude that the 
Veteran's unit, within 30 miles of ground zero for impact for 
that particular Scud, would have been placed on alert for an 
incoming attack."  

The Board does not believe being 30 miles from a verified 
attack can reasonably be viewed as being under attack, nor 
does it believe that being placed on alert by itself can be 
viewed as being under attack.  The Board stresses that mere 
presence in a combat zone is not sufficient, solely in and of 
itself, to support a diagnosis of PTSD.  A stressor must 
consist of an event during service.  Zarycki v. Brown, 6 
Vet.App. 91, 99 (1993).  The Board also notes that the 
Veteran's contention that he saw dead bodies all over the 
place is a stressor that is too vague to be verifiable.  

Additionally, the Board notes that the Veteran has undergone 
VA examinations in February 1998 and February 2008.  Neither 
VA examiner diagnosed the Veteran with PTSD.  At the 
Veteran's February 1998 examination, he admitted that he was 
never in combat; but that he saw combat at a distance and 
would see vehicles and dead bodies lying around.  There is no 
indication in the examination report that the Veteran 
reported being subjected to bombings.  He denied any symptoms 
of PTSD at that time.  He was not diagnosed with any 
psychiatric disability; and he was assigned a Global 
Assessment of Functioning (GAF) score of 90.  

At his February 2008 examination, the Veteran reported being 
treated for PTSD.  He reported that he saw dead bodies and 
bombs going off during the war; but he was unable to provide 
specific instances or locations.  After a thorough 
examination, the examiner diagnosed the Veteran with anxiety 
disorder not otherwise specified, and a history of alcohol 
abuse in remission.  

The Veteran's May 2003 PTSD diagnosis stems from an 
outpatient treatment examination.  The examination report 
notes that the Veteran reported that "during his service in 
the Gulf War, he witnessed trauma and had combat exposure.  
When queried about the exposure and trauma, [the Veteran] 
related feelings of being on constant alert and fear of 
attacks."  The examiner administered the Minnesota 
Multiphasic Personality Inventory - II (MMPI-II).  The 
Veteran's responses suggested "a tendency to exaggerate his 
distress in order to create an impression of emotional 
disturbance.  Although [the Veteran] is experiencing 
psychological distress, he is likely embellishing his 
physical complaints."  The examiner referred the Veteran for 
treatment of PTSD and assigned a GAF score of 55.  It appears 
that the PTSD diagnosis is attributed to an undisclosed/vague 
report of trauma and an erroneous belief that the Veteran had 
service in combat.  The diagnosis was not attributed to any 
verified stressor inasmuch as the Veteran does not have any 
verified stressors.  

After reviewing the totality of the evidence, the Board is 
unable to find corroboration of the claimed stressor.  As 
noted in the preceding paragraphs, an attempt to verify the 
bombings was unsuccessful.  In the absence of a verified 
stressor, service connection for PTSD is not warranted.  

The preponderance of the evidence is against this claim, and 
the benefit-of-the-doubt doctrine does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


